Case 1:20-cv-00510-LPS Document 15 Filed 07/17/20 Page 1 of 2 PageID #: 4337




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

STRAGENT, LLC,

                    Plaintiff,

             v.                                Civil Action No. 1:20-cv-00510-LPS

BMW OF NORTH AMERICA, LLC, and
BMW MANUFACTURING CO., LLC,

                   Defendants.

STRAGENT, LLC,

                    Plaintiff,

             v.                                Civil Action No. 1:20-cv-00511-LPS

MERCEDES-BENZ USA, LLC;
MERCEDES-BENZ VANS, LLC;
DAIMLER TRUCKS NORTH AMERICA
LLC; and
DAIMLER NORTH AMERICA
CORPORATION,
             Defendants.

STRAGENT, LLC,

                     Plaintiff,

              v.                                Civil Action No. 1:20-cv-00512-LPS

VOLVO CAR NORTH AMERICA, LLC,

                   Defendant.



 [PROPOSED] STIPULATED ORDER FOR EXTENSION OF TIME TO FILE BRIEFS

     It is hereby stipulated by and between all the parties in the above-captioned cases that:

        a. Plaintiff shall file its answering brief in opposition to the Motions to Dismiss for

            Failure to State a Claim in the above captioned cases on or before August 3, 2020,
Case 1:20-cv-00510-LPS Document 15 Filed 07/17/20 Page 2 of 2 PageID #: 4338




               and

           b. Defendants shall file their reply briefs on or before August 24, 2020.



Dated: July 14, 2020                       Respectfully submitted,


/s/ George Pazuniak                        /s/ Karen E. Keller
George Pazuniak (DE Bar 478)               Karen E. Keller (No. 4489)
O’KELLY & ERNST, LLC                       David M. Fry (No. 5486)
824 N. Market St.                          Nathan R. Hoeschen (No. 6232)
Suite 1001A                                SHAW KELLER LLP
Wilmington, DE 19801                       I.M. Pei Building
Tel: 302-478-4230                          1105 North Market Street, 12th Floor
Email: GP@del-iplaw.com                    Wilmington, DE 19801
                                           (302) 298-0700
Counsel for Plaintiff                      kkeller@shawkeller.com
Stragent, LLC.                             dfry@shawkeller.com
                                           nhoeschen@shawkeller.com

/s/ Stamatios Stamoulis                    Attorneys for Defendants BMW Of North America,
Stamatios Stamoulis (#4606)                LLC, and BMW Manufacturing Co., LLC
Stamoulis & Weinblatt, LLC
800 N. West Street, Third Floor            /s/ Jack B. Blumenfeld
Wilmington, DE 19801                       Jack B. Blumenfeld (#1014)
Email: stamoulis@swdelaw.com               Andrew Moshos (#6685)
Phone: (302)999-1540                       Morris, Nichols, Arsht & Tunnell LLP
                                           1201 North Market Street
Attorneys for Defendant                    P.O. Box 1347
Volvo Car North America, LLC               Wilmington, DE 19899-1347
                                           (302) 658-9200
                                           jblumenfeld@mnat.com
                                           amoshos@mnat.com

                                           Attorneys for Defendants Mercedes-Benz USA,
                                           LLC, Mercedes-Benz Vans, LLC, Daimler Trucks
                                           North America, LLC and Daimler North America
                                           Corp.

SO ORDERED, this day of ______________________________, 2020



                                             _____________________________________
                                                   District Court Judge

                                              -2-
